DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 05/14/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan A. Schneider on 06/08/2021.
The application has been amended as follows:
 Claim 5: replace a phrase “” in line 9 by “the intermediate circuit capacitor”
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5, 6, 9, 11, 12, 14-19, 21, 23, and 24 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

Claims 1, 3, 5, 6, 9, 11, 12, 14-19, 21, 23, and 24 are allowable among other elements and details, but for at least the reason “an intermediate capacitor circuit comprising an intermediate circuit capacitor; a rectifier and an inverter connected to one another via the intermediate capacitor circuit; and a (first) pyrotechnic fuse with a propellant charge for irreversible interruption of the voltage circuit in an event that necessitates the irreversible interruption of the voltage circuit; wherein the (first) pyrotechnic fuse is arranged between the intermediate capacitor circuit and the power electronic component; and wherein the pyrotechnic fuse is adapted to: receive a disconnection signal that indicates a defect at the power electronics module and that accompanies one or both of an excessive voltage and current change at the power electronics module; trigger in dependence on the received disconnection signal; and interrupt the voltage circuit; and wherein the propellant charge is adapted to be ignited by one or both of: one or both current and voltage from a coil that is provided as an isolator layer in the intermediate circuit capacitor; and one or both a voltage and current measurement signal that indicates one or both voltage and current at the intermediate circuit capacitor”.  

Examiner believes that the amendments make the case allowable because the limitations above are neither inherent nor obvious.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846